      Case 3:20-cv-10753-MAS-ZNQ Document 31 Filed 09/08/20 Page 1 of 1 PageID: 375



                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
                                      MINUTES OF PROCEEDINGS


OFFICE: TRENTON                                                     DATE: SEPTEMBER 8, 2020

JUDGE MICHAEL A. SHIPP

COURT REPORTER: CATHY FORD


TITLE OF CASE:                                                      CIVIL ACTION # 20-10753 (MAS)
DONALD J. TRUMP FOR PRESIDENT, INC., et al
            vs.
PHILIP D. MURPHY, et al


APPEARANCES:
Thomas McCarthy, Esq., Justin White, Esq., and Bryan Weir, Esq. on behalf of Plaintiffs
Assistant Attorneys General Joseph Fanaroff and Matthew Berns, and Deputy Attorneys General Susan
Scott and Matthew Lynch on behalf of State Defendants
Raj Parikh, Esq. and Sarah R. Gonski, Esq. for Intervenor Defendant DCCC
Molly Danahy, Esq., Valencia Richardson, Esq., John Pendleton, Esq., Daniel Harkins, Esq., Jenny
Zhang, Esq., Ryan Haygood, Esq., and Henal Patel, Esq. for Proposed Intervenor Defendants the League of
Women Voters of New Jersey and the NAACP New Jersey State Conference


NATURE OF PROCEEDINGS:
Telephone Status Conference held.




Time commenced: 1:03 PM
Time Adjourned: 1:13 PM
Total Time:       10 min


                                                                 s/ Gina Hernandez-Buckley
                                                                     DEPUTY CLERK
